Exhibit 99.1 BSD MEDICAL CORPORATION Contact: William Barth 2188 West 2200 South Telephone: (801) 972-5555 Salt Lake City, Utah 84119-1326 Facsimile: (801) 972-5930 NASDAQ:BSDM Email: investor@bsdmc.com For Immediate Release BSD Medical Announces Second Quarter Fiscal 2014 Financial Results Total Revenues More Than Double for the Second Consecutive Quarter Company to Hold Investment Community Conference Call at 2:00 p.m. Eastern Today SALT LAKE CITY,April 9, 2014 - BSD Medical Corporation (NASDAQ: BSDM) (Company or BSD) (www.BSDMedical.com), a leading provider of medical systems that treat cancer and benign diseases using heat therapy, today reported financial results for the three months and six months ended February 28, 2014. Second Quarter of Fiscal 2014 Highlights (all comparisons with the second quarter of fiscal 2013) · Total revenues increased 106% to $1.7 million · Operating costs and expenses declined slightly to $2.2 million · Net loss of $1.5 million, an improvement of $.4 million from $1.9 million First Half of Fiscal 2014 Highlights (all comparisons with the first half of fiscal 2013) · Total revenues doubled to $3.0 million compared to $1.5 million · Gross margin improved to 48%, from 40% · Operating costs and expenses were reduced to $4.4 million from $4.7 million · Net loss of $3.0 million dollars, a $1.1 million improvement from a net loss of $4.1 million · Total sales backlog of $1.6 million, a 96% increase The Company reported cash and equivalents of $7.0 million and no debt at February 28, 2014. Management Commentary “We are pleased to report our second consecutive quarter of more than 100% year-over-year revenue growth, and a reduced loss,” said Harold Wolcott, President of BSD Medical. “Our higher revenues are primarily from increasing sales of our MicroThermX products.Our operating costs and expenses remained relatively unchanged from the prior year, even though we more than doubled total revenues. By increasing sales and reducing operating costs and expenses, we significantly reduced our net loss, compared with the same prior year periods.” “BSD is very encouraged with the progress and the sales momentum for the MicroThermX system under our exclusive master distribution agreement with Terumo Europe NV.Terumo has already established sales in many of the Western European countries.Terumo will now expand its marketing into additional Western European countries, Eastern European countries, and several other markets defined in the distribution agreement,” Mr. Wolcott added.“We see tremendous potential for the MicroThermX Microwave Ablation System to meet the worldwide market trend toward effective, less invasive and more cost-effective therapies.” “With the recent approval by the Taiwan Food and Drug Administration for the BSD-2000 Hyperthermia System, we were able to ship additional hyperthermia systems in the first half of fiscal 2014.Our distributor in Taiwan has also committed to purchase other BSD-2000 Hyperthermia Systems before the end of BSD’s current fiscal year,” Mr. Wolcott concluded. Second Quarter and First Half of Fiscal 2014 Operating Summary BSD reported total revenues for the second quarter of fiscal year 2014 of $1.7 million, more than doubling the $0.8 million from the second quarter of fiscal year 2013. This increase in revenues was driven primarily by increased sales of MicroThermX products and the sale of two hyperthermia systems. The Company has a current sales backlog of $1.6 million. Gross margin was $0.8 million, or 45% of total revenues, for the second quarter of fiscal 2014, compared to $0.4 million, or 49% of total revenues, for the same period last year. Lower gross margin percent resulted from a change in product mix. Operating costs and expenses declined slightly to $2.2 million during the second quarter of fiscal 2014 from $2.3 million in the comparable prior year period. Increased sales and lower operating costs and expenses resulted in a reduction in our net loss. The Company reported a net loss of $1.5 million, or $0.04 per share, for the second quarter of fiscal 2014, compared with a net loss of $1.9 million, or $0.06 per share, for the second quarter of fiscal 2013. Total revenues for the first half of fiscal 2014 increased 104% to $3.0 million, from $1.5 million in the prior year.Gross margin was $1.5 million, or 48% of total revenues, for the six months ended February 28, 2014, compared with $0.6 million, or 40% of total revenues, for the six months ended February 28, 2013.Operating costs and expenses for the first half of 2014 decreased to $4.4 million from $4.7 million in the prior year period.Net loss for the first half of fiscal 2014 declined to $3.0 million dollars, or $0.09 per share, from a net loss of $4.1 million, or $0.14 per share, for the first half of fiscal 2013. Conference Call Management will hold a conference call today at 2:00 p.m. Eastern time/12:00 p.m. Mountain time to discuss financial results and provide a business update.Individuals may participate on the call by dialing 877-941-1466 in the U.S. or 480-629-9870 outside the U.S. and entering passcode 4673204. A telephone replay will be available until April 16, 2014, by dialing 800-406-7325 in the U.S. or by dialing 303-590-3030 outside the U.S. and entering conference ID 4673204. The conference call will be available via webcast for 90 days by visiting the Investor Relations section of the Company's website at www.BSDMedical.com. About BSD Medical Corporation BSD Medical Corporation develops, manufactures, markets and services systems to treat cancer and benign diseases using heat therapy, which is delivered using focused radiofrequency (RF) and microwave energy. BSD’s product lines include both hyperthermia and ablation treatment systems. BSD’s MicroThermX microwave ablation system has been developed as a stand-alone therapy to employ precision-guided microwave energy to ablate (destroy) soft tissue. The Company has developed extensive intellectual property, multiple products in the market and established distribution in the United States, Europe and Asia. Certain of the Company’s products have received regulatory approvals and clearances in the United States, Europe and China. For further information visit BSD Medical's website atwww.BSDMedical.com. Forward-Looking Statements. This press release contains forward-looking statements, which are subject to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, including statements relating to its financial results and expectations, Terumo’s marketing plans, the potential for the MicroThermX Microwave Ablation System, the purchasing plans of our distributor in Taiwan and hyperthermia revenue opportunities. Readers are cautioned that these forward-looking statements are only predictions and may differ materially from actual future events or results due to a variety of factors, including, among other things, the demand for the Company’s products, the ability of the Company to produce the products to meet the demand, global economic conditions and uncertainties in the geopolitical environment and other risk factors set forth in the Company’s most recent reports on Form 10-K and Form 10-Q. Any forward-looking statements in this release are based on limited information currently available to the Company, which is subject to change, and the Company will not necessarily update the information. BSD MEDICAL CORPORATION Condensed Balance Sheets (Unaudited) ASSETS February 28, August 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtfulaccounts of $20,000 Related party trade accounts receivable Inventories, net Other current assets Total current assets Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Customer deposits Deferred revenue – current portion Total current liabilities Deferred revenue – net of current portion Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $.001 par value; 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $.001 par value, 80,000,000 sharesauthorized, 34,006,202 shares issued Additional paid-in capital Treasury stock, 24,331 shares at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ BSD MEDICAL CORPORATION Condensed Statements of Comprehensive Loss (Unaudited) Three Months Ended Six Months Ended February 28, February 28, February 28, February 28, Revenues: Sales $ Sales to related parties Equipment rental Total revenues Cost of Revenues: Cost of sales Cost of related party sales Cost of equipment rental Total cost of revenues Gross margin Operating costs and expenses: Research and development Selling, general and administrative Total operating costs and expenses Loss from operations ) Other income (expense): Interest income Other expense ) Total other income Loss before income taxes ) Income tax benefit - Net comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average number of sharesoutstanding: Basic Diluted BSD MEDICAL CORPORATION Condensed Statements of Cash Flows (Unaudited) Six Months Ended February 28, February 28, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation and amortization Stock-based compensation Decrease (increase) in: Receivables ) Inventories Other current assets ) Increase (decrease) in: Accounts payable ) Accrued liabilities Customer deposits Deferred revenue ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Cash flows from financing activities - - Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $
